10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page lof17 Page ID #:178

epeay ©
ea G
—

Te
-

r
'

 

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

September 2019 Grand Jury

  

UNITED STATES OF AMERICA, wo. LA Ck 2 U ef) f
Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 371: Conspiracy; 18
| U.S.C. § 981(a) (1) (C) and 28
GUIA CABACTULAN, : U.S.C. § 2461 (c): Criminal
MARISSA DUENAS, and Forfeiture] =

AMANDA ESTOPARE,

Defendants.

 

 

 

 

The Grand Jury charges:
INTRODUCTORY ALLEGATIONS
At times relevant to this Indictment:

A. THE ORGANIZATIONS

 

Le The Kingdom of Jesus Christ, The Name Above Every Name
(“KOJC”) was a church that was founded on or about September 1, 1985
in Davao, Philippines. KOJC claimed to have approximately six
million members in approximately 200 countries.

2. In or around 1998, KOJC developed the Children’s Joy
Foundation (“CJF”). According to the website

https://cjfusa.org/about/, CUF was “a nonprofit organization helping

C

 
10°

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 2of17 Page ID #:179

children around the world through school sponsorships, feeding and
housing programs.”

3. According to information filed with the Internal Revenue
Service, in or around 2007, KOJC began operating CUF in the United
States as a registered non-profit charity under Title 26, United
States Code, Section 501(c) (3). CUF was registered in the state of
California as a foreign non-profit with its principal office located
at 127 South Brand Boulevard, Glendale, California 91204.

. 4, | KOJC owned and operated the property that included its
church and main office within the United States, located at the 14400
block of Vanowen Street, Van Nuys, California 91405 (“KOJC .
Compound”). KOJC also maintained an office located at 14500 Roscoe
Boulevard, Fourth Floor, Office #20, Panorama City, California 91402
and a storage unit located at 6900 Van Nuys Boulevard, Unit 3103, Van
Nuys, California 91405.

SD. Inside the KOJC Compound was an office operated by KOJC
administrators, including defendants GUIA CABACTULAN, MARISSA DUENAS,
and AMANDA ESTOPARE (collectively the “defendants”).

B. THE DEFENDANTS

6. The defendants were the main KOJC administrators in the
United States and were in charge of organizing the solicitation
activities of KOJC workers in the United States. The defendants
lived and worked at the KOJC Compound, where they held the following
responsibilities for KOJC:

—_ a. Defendant CABACTULAN was the lead KOJC administrator
in the United States and, along with other KOJC administrators
located in the Philippines, directed the activities of both
defendants DUENAS and. ESTOPARE. Defendant CABACTULAN operated the

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 3of17 Page ID #:180

KOJC Compound and maintained direct communication with KOJC
leadership in the Philippines. Defendant CABACTULAN was previously
in charge of tracking and reporting the money raised by KOJC workers
in the United States to KOJC administrators located in the
Philippines until in or around 2015, when defendant ESTOPARE took
over this role for her. |

b. Defendant DUENAS was the human resources leader of
KOJUC in the United States and was responsible for collecting and
securing the passports and immigration-related documents from KOJC
workers in order to prevent KOJC workers from freely accessing their
passports and immigration-related documents. Defendant DUENAS also
handled fraudulent immigration-related documents for KOJC workers,
including applying for sham marriages and student visas obtained on
behalf of KOJC workers in order to allow the workers to remain in the
United States to solicit on behalf of KOUJC. |

Cc. Defendant ESTOPARE was in charge of tracking and

reporting the money raised by KOJC workers in the United States to

KOJC administrators located in the Philippines. Defendant ESTOPARE

provided daily solicitation quotas for KOJC workers to meet and would
direct the flow of solicited funds from the United States to KOJC
administrators in the Philippines.

Cc. NONIMMIGRANT VISAS

 

7. A citizen of a foreign country who wished to enter the
United States generally was required to first obtain a visa from the
United States Government: either a nonimmigrant visa for temporary
stay, or an immigrant visa for permanent residence. Visitor visas
were nonimmigrant visas for persons who wanted to enter the United
States temporarily for business (visa category B-1), for tourism,

3 .

 
10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 4of17 Page ID #:181

pleasure, or visiting (B-2), for both purposes (B-1/B~2), or to
attend school in the United States (F or M). An individual in the
United States on a visitor visa (B-1/B-2) was not permitted to accept
employment or work in the United States.

8. In order to apply for a nonimmigrant business and/or
tourist visa, an applicant was required to complete and submit a
Nonimmigrant Visa Application and schedule an appointment for a visa
interview. Generally, the visa interview would take place at a
United States Embassy/Consulate in a foreign country.

9. In order to apply for a student visa, an applicant was
required to have a foreign residence and must intend to return to
that residence upon completion of his or her studies. While ona
student visa, the student was required to study at the academic
institution through which the visa was granted. In general, student
visa holders were allowed to hold off-campus employment only if the
employment was related to his or her area of study and was approved
by United States Customs and Immigration Services.

10. Receiving a nonimmigrant visa from the United States
Government was a privilege, not a right. In order to be granted a
nonimmigrant visa to visit the United States, applicants were
required to overcome the presumption in the United States Immigration
and Nationality Act that all visa applicants are immigrants who
intend to remain in the United States.

11. These Introductory Allegations are incorporated into the

sole count of this Indictment..

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 5of17 Page ID #:182

[18 U.S.C. § 371]
[ALL DEFENDANTS ]

A. OBJECTS OF THE CONSPIRACY

 

12. Beginning on a date unknown, but no later than in or around
May 2010, and continuing to on or about January 29, 2020, in Los
Angeles County, within the Central District of California, and
elsewhere, defendants GUIA CABACTULAN, MARISSA DUENAS, and AMANDA
ESTOPARE, and others known and unknown to the Grand Jury, conspired
with each other to knowingly and intentionally commit offenses .
against the United States, namely:
a. Trafficking with Respect to Forced Labor, in violation
of Title 18, United States Code, Section 1590(a);
b. Document Servitude, in violation of Title 18, United
States Code, Section 1592 (a) (3);
Cc. “Tinmigration Fraud, in violation of Title 18, United
States Code, Section 1546(a); and
d. Marriage Fraud, in violation of Title 8, United States
Code, Section 1325(c).
B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE
ACCOMPLISHED
13.. The objects of the conspiracy were to be accomplished, in
substance, as follows: |
a. Defendants CABACTULAN, DUENAS, and ESTOPARE, and
others known and unknown to the Grand Jury, would knowingly recruit,
harbor, and obtain KOJC workers for labor and services by concealing,
removing, confiscating, and possessing the passports and other
immigration and identification documents, of such KOJC workers.
b. Defendants CABACTULAN, DUENAS, and ESTOPARE, and

5

 
10
11
12
13
14
15
16
17
8
19
29
ai
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 6of17 Page ID #:183

others known and unknown to the Grand Jury, would do so to prevent
and restrict, and attempt to prevent and restrict, without lawful
authority, KOJC workers’ liberty to move and travel in order to
maintain the labor and services of KOJC workers, some. of whom were
and had been a victim of a severe form of trafficking in persons
through fraud and coercion for the purpose of subjection to
involuntary servitude and peonage, as defined in Section 103 of the
Trafficking Victims Protection Act of 2000.

Cc. Defendants CABACTULAN, DUENAS, and ESTOPARE, and
others known and unknown to the Grand Jury, would coordinate to have
KOJC workers, who were previously recruited as KOJC members from the
Philippines,..admitted into the United States by obtaining United
States nonimmigrant visas under false pretenses. Specifically,
defendants CABACTULAN, DUENAS, and ESTOPARE, and others known and
unknown to the Grand Jury, would instruct KOJC workers to state to
immigration authorities and in immigration-related documents that
they were traveling to the United States to perform in church-related
concerts, when in fact, the primary purpose of the travel to the
United States was for KOJC workers:to beg for and solicit donations
across the country under the guise of being CJF “volunteers.”

d. Defendants CABACTULAN and DUENAS, and others known and
unknown to the Grand Jury, would provide KOJC workers with prepared
responses and letters to provide to immigration authorities upon
arrival into the United States in an effort to avoid detection. The
prepared responses and letters stated, in substance, that the KOJC
workers would be performing as vocalists or instrumentalists at KOJC
concerts, and did not reference. soliciting on behalf of KOJC. At the
time KOJC workers received the prepared responses and letters, some

6

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 7of1/7 Page ID #:184

of the KOJC workers were aware that their purpose for entering into

the United States was to solicit on behalf of KOJC, while other KOJC
workers were unaware of the actual purpose until they were forced by
defendants CABACTULAN, DUENAS, and ESTOPARE to solicit on the streets

nearly every day, year-round, working very long hours, and often

‘sleeping in cars overnight, without normal access to over-the-counter

medicine or even clothes.

e. Once KOUC workers arrived in the United States,
defendants CABACTULAN and DUENAS, and others known and unknown to the
Grand Jury, would confiscate the passports and other immigration- .
related documentation from them and store the documents at, among
other locations, the KOJC Compound. KOJC workers were allowed to
access their immigration-related documents only if traveling on
behalf of KOJC or if KOJC workers provided a justification for
needing their immigration-related documents that defendants
CABACTULAN and DUENAS, and others known and unknown to the Grand
Jury, found acceptable. Defendants CABACTULAN, DUENAS, and ESTOPARE,
and others known and unknown to the Grand Jury, would confiscate all
forms of identification from each KOUC worker and provide the KOJC
worker with a badge that identified the worker as a “volunteer” with
CUF.

f. Defendants CABACTULAN, DUENAS, and ESTOPARE, and
others known and unknown to the Grand Jury, would transport KOUJC
workers across the country to solicit donations as COF “volunteers.”
These “volunteers” were referred to as Full Time Workers, or “FTWs.”
KOUC workers fundraised on behalf of KOJC nearly every day, year-
round, working very long hours, and often sleeping in cars overnight,
despite many of the KOJC workers being prohibited from doing so by

4

 
10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 8of17 Page ID #185

the terms and conditions of their visas.

q. Defendants CABACTULAN, DUENAS, and ESTOPARE arranged
for KOJC workers to be housed in communal living conditions at the
KOJC Compound and in other locations across the United States, with
multiple KOJC workers housed in shared rooms and under poor
conditions.

h. Defendants CABACTULAN, DUENAS, and ESTOPARE, and
others known and unknown to the Grand Jury, instructed KOJC workers
to solicit on behalf of CJUF, but not to mention KOJC. Defendants
CABACTULAN, DUENAS, and ESTOPARE, and others known and unknown to the
Grand Jury, provided KOJC workers with CJF pamphlets, and instructed
KOUC workers to falsely inform the public that the money was used to
aid impoverished Filipino children.

i. Defendants CABACTULAN and ESTOPARE, and others known
and unknown to the Grand Jury, would set daily cash solicitation
quotas for KOJC workers. These daily quotas were increased during
the months of September/October through January/February of the
following year for a period referred to as the Month of Blessings or
MOB. KOJC workers who failed to meet their daily solicitation quota
were often punished by KOJC administrators, including defendant
ESTOPARE, by: being yelled at, shamed, berated, physically abused, or
forced to fast, 4.e@., abstain from food, while being locked in a room
at the KOJC Compound. KOJC workers in the United States would be
organized into fundraising groups across the United States. While
soliciting, any expenses, such as food, lodging, and medical |
expenses, came out of the group’s fundraising quota for that day.
For that reason, KOJC workers often skipped meals and slept in their
vehicles while fundraising on behalf of KOJC.

8

 
10
11
12
13
14
15
16
17

18

19

20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 9of17 Page ID #:186

j. KOJC workers reported their fundraising totals to
their group leader, who then reported the totals to defendant
ESTOPARE through text message, Facebook, or other means of
communication. Defendant ESTOPARE would also receive updates from
group leaders on the performance of individual KOJC workers and steps
that were being taken for KOJC workers to meet their solicitation
quotas.

k. Defendant ESTOPARE provided instructions via text
message, Facebook, or other means of communication, regarding what to
do with the solicited money collected each day. Defendant ESTOPARE
would often instruct KOJC workers to deposit the cash into accounts
and then wire transfer the money to other KOJC workers located in the
Philippines who were designated to receive the money by KOJC
administrators.

1. Defendants CABACTULAN, DUENAS, and ESTOPARE, and
others known and unknown to the Grand Jury, would seek to maintain
United States immigration status for KOJC workers who proved capable
of meeting the cash solicitation quotas by obtaining student visas
for such KOJC workers, or by arranging for such KOJUC workers to enter
into sham marriages with other KOJC workers who had already obtained
United States citizenship, for the purpose of evading the immigration
laws. |

mM. - Defendants CABACTULAN and DUENAS arranged for KOJC
workers who entered into such fraudulent marriages to then apply for
United States legal permanent residence status and citizenship based
on the fraudulent marriages. Defendants CABACTULAN and DUENAS
completed and filed fraudulent marriage paperwork on behalf of KOJC
workers and arranged for the KOJC workers to be transported to a set

9

 
10
11
12
13
14
15
(16
“17

18

19

20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41. Filed 02/12/20 Page 10 0f 17 Page ID #:187 |

location for a sham marriage céremony.: Defendants CABACTULAN,
DUENAS, and ESTOPARE paid legal and document processing fees for the
fraudulent immigration filings, using funds drawn from KOJC accounts.
After KOJC workers who had entered into fraudulent marriages obtained
United States citizenship, defendants CABACTULAN and DUENAS arranged
for KOJC workers to divorce their respective spouses, so that: they
could then enter into fraudulent marriages with other KOJC workers
who had not obtained United States permanent residency or
citizenship.

n. In order to perpetuate the appearance of legitimacy
for the fraudulent marriages,. defendant DUENAS possessed ATM cards to
show immigration authorities that KOJC workers in the fraudulent
marriages had joint banking accounts, and defendants CABACTULAN and
DUENAS possessed male and female wedding rings for KOJC workers. to
use during fraudulent marriage ceremonies.

6. Defendants CABACTULAN and DUENAS enrolled other KOJC
workers at colleges in the United States. Defendants CABACTULAN and
DUENAS then applied for such KOJC workers ‘to obtain United States
student visas in order for the. KOJC workers to remain in the United
States. Defendants CABACTULAN and DUENAS, and other known and
unknown to the Grand Jury, completed and’ filed the college enrollment
paperwork for those student visas. Defendants CABACTULAN, DUENAS, .
and ESTOPARE paid the tuition for those KOJC workers, using funds
drawn from KOJC bank accounts. KOIC workers attended college
approximately one day a week, but would otherwise spend their time -
soliciting money on behalf of KOJUC.

p. Defendants CABACTULAN and DUENAS, and others known and
unknown to the Grand Jury, would coordinate the transfer of money

10

 
10

110

12

13

14

15
16
17
18
19
20

21

220

23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 11 0f17 Page ID #:188 .

raised by KOJC workers to the KOUC Compound by either physically
picking up the money at. locations across the country, or by arranging
for the money to be wire transferred to a KOJC member in the
Philippines. Defendant ESTOPARE instructed KOJC workers to make .cash
deposits of less than $9,000. into bank accounts used for the wire
transfers, in order to avoid detection from banks.

q. For the money that was physically transferred to the
KOJC Compound, defendant ESTOPARE, and others known and unknown to
the Grand Jury, would provide KOJC workers approximately $9,000 in
cash to carry when they returned to the Philippines. The money would
be rolled into socks and placed in the luggage and on the person of
KOJC members flying on commercial aircraft to the Philippines from
the United States, or in bulk amounts stored in private jets operated
by KOJC members.

r. Money solicited in the United States, although
advertised by KOJC and CJF as designated to aid impoverished Filipino
‘children, would: be used to directly finance KOJC operations in the
Philippines and United States, as directed by certain individuals
associated with KOJC, and thé lavish lifestyle of KOJUC leaders.

C. OVERT ACTS | .

14. In furtherance of the conspiracy, and to accomplish its
objects, on or about the following dates, defendants CABACTULAN,
DUENAS, and ESTOPARE, and others known and unknown to the Grand Jury,
committed various overt acts within the ‘Central District of
California, and elsewhere, including, but not limited to, the
following: |

Overt Act No. 1: In or around May 2010, defendant CABACTULAN

/

confiscated the passports of Victim C and her two children and stored

11

 
10
11
12
13

14

15:

16
17
18
19
20
21
22
23

24

25 |

26

27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 12 o0f17 Page ID #:189

the document s at the KOJC Compound upon Victim C joining KOJUC.

Overt Act No. 2: In or around 2013, defendant CABACTULAN
confiscated the passport of Victim A and stored the document at the.
‘KOJC Compound upon Victim A’s arrival in the United States to solicit |
donations as a KOJC worker.

| Overt Act No. 3: On or about September 25, 2014, defendant
DUENAS sent an email to other KOJC members, in which defendant DUENAS
stated, “[A]ttached herewith is the list of FTW’s [full time workers]
bound to USA via LAX and SF and List of FTW’s bound USA via JFK New
York. .I already sent to the tickets for FTIW’s via LAX and SF to |
[names omitted] . . . We will also send [yo]u later a series of
probable questions and answers; just in case they will be ask by the
immigration officer upon entry. Their answers must coincide with the
office, just. in: case we receive an inquiry or call. We are finishing
it now because [defendant CABACTULAN] will be answering the phone.”

‘Overt Act No. 4: On or about October 24, 2014, defendant

‘ESTOPARE sent an email titled “format” containing a Microsoft Excel

spreadsheet. for KOJC workers to report the amount of money raised.

‘overt Act No. 5: | On or about August 7,-2015, defendant DUENAS
sent an email containing an attached document titled “MULTIPLE VISA |
FTMWS and: THEIR AVE. docx” that included columns titled “Name in USA,”
“status,” “Ave. Income, “ and “Area.” The columns contained a list of
93 KOJC workers, each KOUC worker’s status in the United States, and
the average money raised by each KOJC worker per day.

Overt Act No. 6: On or about October 11, 2015, defendant >
ESTOPARE sent an email.to other KOJC members titled “2015 mob plan”
that contained guidance for KOJC workers who were involved in
soliciting funds for KOJC, including the drivers, coordinators, and

12

 
10
11
12
13
14
15
16

17

18

19
20
21

22

23 |

24

25

26

27

28

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 13 0f17 Page ID #:190

solicitors.:

Overt Act No. 7: On or about October 24, 2015, defendant
ESTOPARE received an email from a KOIC group leader, with the subject
line “OCTOBER2302115FR,” providing a daily tally of money raised by
KOJC workers of $2,777... |

Overt Act No. 8: On or about December 27, 2015, defendant
ESTOPARE sent an email titled “names send thru moneygram” that.
provided the names of KOJC workers located in the Philippines that
other KOJC workers were to wire transfer money to.

“Overt Act No. 9: On or about January 20, 2016, defendant
DUENAS sent a template letter on KOJC letterhead to other KOJC
members via email, addressed to the “Honorable Consul, United’ States
of America.” The “RE” line read, “RE: Invitation for [blank] as
GUEST for the LIVE Concert Crusade in UNITED STATES OF AMERICA.” The
body of the letter stated that the person named in the *RE” line was
“one of our special guest for this Kingdom’s Concert Crusade, [and]
his presence in the concert schedule is deemed important. ‘thus, the
Kingdom’ s USA Chapter is sponsoring his stay in the country from
[blank] to [blank] covering food and travel accommodation for the
whole duration of the event.”

Overt Act No. 10: On or about March 28, 2016,. defendant DUENAS

 

applied for a United States Fl student visa on behalf of Victim H and
enrolled her in college at the California University of Business and
Technology in order for Victim H to remain in the United States and
solicit on behalf of KOIC, |

Overt Act No. 11: In or around December 2016, defendants

 

CABACTULAN and DUENAS, and others known and unknown to the Grand
Jury, arranged for Victim B to marry another KOJC worker, who was a

13

 

 
10
11
12
13
14
15
16
17
18
19
20

21

22,

23
24
25
26
27

28

 

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 14o0f17 Page ID #191

United States citizen and with whom Victim B had no romantic
relationship, for the sole purpose of enabling Victim B to obtain
legal permanent resident status based on the marriage. In order to
effectuate the marriage, defendant DUENAS, and others known and
unknown to the Grand Jury, facilitated the completion of marriage
paperwork on behalf of Victim B and arranged for Victim B to attend a
marriage ceremony in Los Angeles, California.

Overt Act No. 12: On or about April 26, 2017, defendant

 

DUENAS, and others known and unknown to the Grand Jury, facilitated
the completion of a Form 1-130, Petition for Alien Relative, on

behalf of Victim B, based on Victim B’s fraudulent marriage, in order”
for Victim B to obtain legal permanent resident status. |

Overt Act No. 13: On or about March 27, 2018, defendants

 

CABACTULAN and DUENAS refused to provide Victim C with her Green Card

‘until Victim C wrote and signed a letter stating, among other things,

‘that all of her work at KOJC was voluntary.

Overt Act No. 14: On or about June 19, 2018, defendant

 

ESTOPARE, using a bank account in the name of “The Executive Pastor
of the Kingdom of Jesus Christ TNAEN,” paid $1,200 to: Francis
University for the tuition of Victim N.

- Overt Act No. 15: On or about June 26, 2018, defendant

 

CABACTULAN, using a bank account in the name of “The Executive Pastor
of the Kingdom of Jesus Christ TNAEN,” paid $2,450 to California

University of Business and Technology for “Praya tuition fee.”

 

Overt Act No. 16: On or about. August 17, 2018, defendant
CABACTULAN, using a bank account in the name of “The Executive Pastor
of the Kingdom of Jesus Christ TNAEN,” paid $1,375 to Liberty Legal
Document Services for “[Victim 0] - citizenship.”

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 15o0f17 Page ID #:192

Overt Act No. 17: On or about September 26, 2018, defendant

 

ESTOPARE, using a bank account in the name of “The Executive Pastor
of the Kingdom of Jesus Christ TNAEN-TN,” paid $2,435 to Liberty
Legal Document Services for the processing of immigration-related
documents.

Overt Act No. 18: On or about April 12, 2019, defendant

 

DUENAS, using a bank account in the name of “Marissa A Duenas,” paid
$1,500 to Liberty Legal Document Services for “lawyers representation
fee” for Victims N and P.

Overt Act No. 19: On or about November 18, 2019, defendant

 

DUENAS, using a bank account in the name of “KLC of Kern County,”
paid $400 to Francis University for the tuition of Victim N.

Overt Act No. 20: On or about January 29, 2020, defendants

 

CABACTULAN and DUENAS possessed approximately 72 Filipino passports,
seven United States passports, and one Ukrainian passport in names
other than the defendants, in an office at the KOJC Compound.

Overt Act No. 21: On or about January 29, 2020, defendant

 

DUENAS possessed approximately four male wedding rings and
approximately three female wedding rings in an office at the KOJC

Compound.

Overt Act No. 22: On or about January 29, 2020, defendant

 

DUENAS possessed a memorandum, dated March 6, 2018, titled “Financial
Goal for 2018,” that listed the total fundraising goal for KOJC in
the United States as 23,050,000 Philippine Pesos.

Overt Act No. 23: On or about January 29, 2020, defendant

 

DUENAS possessed a file titled “Traitor” that contained information

on KOJC members who fled from KOJC.

15

 

 

 
10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
29
26
27

28

 

Case 2:20-cr-00079-TJH Document 41 Filed 02/12/20 Page 16 of17 Page ID #:193

FORFEITURE ALLEGATION

[18 U.S.C. § 981(a) (1) (C) and 28 U.S.C. § 2461 (c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), in the event of any defendant’s conviction of
the offense set forth the sole count of this Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) all right, title, and interest in any and all
property, real or personal, constituting, or derived from, any
proceeds traceable to the offense; and

(ob) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), any
defendant so convicted shall forfeit substitute property, up to the
value of the property described in the preceding paragraph if, as the
result of any act or omission of said defendant, the property
//

// -
//

16

 

 

 
10
11

12

13

14
15
16
47
18
“49
20
21

“22

23°

24
25

26

27

28

 

 

"Case 2:20-cr-00079-TJH Document 41 Fited 02/12/20 Page 17 of 17 Page ID #:194

described in the preceding paragraph or any portion thereof (a)
cannot be located upon the exercise of due diligence; (b) has been
transferred, sold to, or deposited with a-third party; ‘(c) has been
placed beyond the jurisdiction of the court; (d) has been
substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

A TRUE BILL

 

Foreperson —

NICOLA T. HANNA
United States Attorney

Beanveten Pare

BRANDON D. FOX Oo
Assistant United States Attorney
Chief, Criminal Division

BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

DANIEL H. AHN
Assistant United States Attorney
Deputy Chief, Santa Ana Branch
Office - .

JAKE D. NARE

Assistant United States Attorney
Santa Ana Branch Office

17

 
